272 S.W.3d 304 (2008)
Dedric SCOTT, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 68324.
Missouri Court of Appeals, Western District.
October 14, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 25, 2008.
Application for Transfer Denied January 27, 2009.
Ruth Sanders, Kansas City, MO, for Appellant.
*305 Robert J. (Jeff) Bartholomew, Jefferson City, MO, for Respondent.
Before THOMAS H. NEWTON, C.J., RONALD R. HOLLIGER, and ALOK AHUJA, JJ.
Prior report: 124 S.W.3d 528.

ORDER
PER CURIAM.
Mr. Dedric Scott appeals the judgment of the motion court denying his post-conviction relief motion after an evidentiary hearing. He claims that his trial counsel was ineffective for failing to call an expert to refute the State's expert testimony concerning the condition of a bullet found at the scene.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).